 1
 2                       IN THE UNITED STATES DISTRICT COURT
 3                                FOR THE DISTRICT OF ARIZONA
 4
 5     United States of America,                          NO. 19-62780MJ-001
 6                   Plaintiff,                           ORDER OF DETENTION PENDING
                                                          TRIAL
 7    'V.

 8     Kevin Lopez-Galvan,
 9                   Defendant. ··
10
11    In accordance with the Bail Reform Act, 18 U.S.C. § 3142(±), a detention hearing has been
12    held. ·Defendant was present and · was represented by counsel. I conclude by a
      preponderance of the evidence the defendant is a serious flight risk and order the detention
13    of the defendant p'ending trial in this case.
14
                                       FINDINGS OF FACT
15
16    I find by a preponderance of the evidence that: ·

17 · 181 The defendant is not a citizen of the United States or lawfully admitted for permanent
18         residence.
     181 The defendant, at the time of the charged offense, was in the United States illegally.
19
     • The defendant has no significant contacts in the United States or in the District of
20         Arizona.
21
     • .The defendant has no resources in the United States from which he/she might make a
           bo:nd reasonably calculated to ·assure his/her future appearance.
22   181 The defendant has a prior criminal history.
23   • The defendant lives/works in Mexico.
24
      •    The defendant is an amnesty applicant but has no substantial ties in Arizona or in the
          United States and has substa:ntial family ties to Mexico.
25   • There 1s a record of prior failure to appear in court as. ordered.
26 O The defendant attempted to evade law enforcement contact by fleeing from law
         · enforcement.
27    •    The defendant is facing a maximum of _ _ _ _ _ _ _ _ years imprisonment.
28                                                _)
i   '




          1           The Coµrt incorporates by reference the material findings ·of the Pretrial Services
          2    Agency which were reviewed by the Court at the time of the hearing in this matter, except
               as noted in the record.
          3                                    CONCLUSIONS OF LAW
          4     7. There is a serious risk that the defendant will flee.
          5     8. - No condition or combination of conditions will reasonably a~sure the appearance of
                     .the defendant as required.
          6
                                     DIRECTIONS REGARDING DETENTION -_
          7
          8             The defendant is committed to the custody of the Attorney General or his/her
                 designated representative for confinement in a corrections facility separate, to the extent
          9    . practicable, frompersorts awaiting or serving sentences or being held in custody pending
         10      appeal. The defendant shall be afforded a reasonable opportunity for private consultation
                 with defense counsel. On order of a court of the United States or on request of an attorney
         11      for the Government, the person in charge of the corrections facility. shall deliver the
                 defe~dant to the United States Marshal for the purpose of an appearance in connection with
         12
                 a court.proceeding.
         13
                                     APPEALS AND THIRD PARTY RELEASE
         14
         15          IT IS ORDERED that should' an appeal of this detention order be filed with the
              District Court,· it is counsel's responsibility to deliver a copy of the motion for
         16 - review/J;econsideration to Pretrial Services at least one day prior to the hearing set before
              the District Court.
         17
         18           IT IS FURTHER ORDERED that if a release to a third party is to be· consid_ered, it
               is counsel's responsibility to notify Pretrial Servic_es sufficiently in advance of the hearing ·
         19
               before the District Court to allow Pretrial Services an opportunity to _interview and
         20    investigate the potential third party custodian.                     ·
         21
               DATE: 10/28/2019
         22

         23
         24
         25
        - 26
         27
         28
